IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,537


EX PARTE ANTONIO JOSE ASCENCIO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 02-5942-A IN THE 106TH DISTRICT COURT

FROM DAWSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a public
servant and sentenced to twenty years' imprisonment. 
	Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to file a brief with the court of appeals and to notify Applicant that he was withdrawing as
appellate counsel. We remanded this application to the trial court for findings of fact and conclusions
of law.
	The trial court has determined that appellate counsel was ineffective and that counsel's
deficient performance prejudiced Applicant. We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of his conviction in Case No. 02-5942-A
from the 106th Judicial District Court of Dawson County, Texas. Applicant is ordered returned to that
time at which he may give a written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues. We hold that, should Applicant desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court
within 30 days after the mandate of this Court issues.

Delivered: November 8, 2006
Do Not Publish